Citation Nr: 1452435	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  00-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for residuals of a neck injury.

2. Entitlement to service connection for traumatic brain injury (TBI) to include headaches and migraines.

3. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

4. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure, and/or secondary to his diabetes mellitus, type II.

5. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure, and/or secondary to his diabetes mellitus, type II.

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The claim of entitlement to service connection for residuals of a head and neck injury, to include tinnitus, was previously before the Board in September 2003 and September 2006 when it was remanded for additional development.  The issue was again before the Board in March 2008 when the claim was denied.  The Veteran appealed the Board's March 2008 denial of service connection for residuals of a head and neck injury, to include tinnitus, to the United States Court of Appeals for Veterans Claims (the Court).  In a January 2010 Memorandum Decision, the Court vacated the March 2008 Board decision and remanded the matter back to the Board for readjudication consistent with the Memorandum Decision.  

Subsequently, the issue was remanded by the Board for further development in September 2010.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In April 2014, the Veteran was granted service connection for tinnitus as it was determined by the medical evidence of record that his diagnosis of tinnitus was at least as likely as not related to his acoustic trauma during service.  In addition, development subsequent to the September 2010 remand indicates possibility of a TBI diagnosis related to his in-service injury.  Therefore, while tinnitus has been service connected but the question of whether the Veteran has a diagnosis of TBI remain, the Board has recharacterized the issues as stated above.

In the Board's September 2010 remand, it was noted that the issue of entitlement to service connection for vascular instability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The matter was referred to the AOJ for appropriate action, but no action appears to have been taken. Since the Board does not have jurisdiction over this issue, it is again referred to the AOJ for appropriate action.

Furthermore, the issues of entitlement to an increased disability rating for right and left ear hearing loss, both assigned a noncompensable rating, have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required of his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Entitlement to service connection for residuals of a neck injury

As previously stated in the Board's September 2010 remand, the Veteran has claimed that he has head and neck injuries, including tinnitus, as a result of falling off or being pushed off a pier while serving in Cuba.  However, in its January 2010 Memorandum decision, the Court found the Board should have concentrated on the fact that there was an in-service injury to the Veteran's head in August 1969, regardless of the Veteran's reported etiology.  The Court directed that the Board specifically address the question of whether there is a nexus between the Veteran's current neck disability and the documented in-service injury which occurred in August 1969. 

Subsequently, the Veteran was afforded VA examinations in August 2012 and June 2013.  A VA audiological examination was also conducted where a diagnosis of tinnitus was confirmed and the VA examiner opined the Veteran's tinnitus was at least as likely as not caused by or a result of military noise exposure.  In April 2014, the Veteran was granted service connection for tinnitus.

The Veteran alleged that he suffers from head and neck disorders that are the result of an injury in service.  The Veteran alleged that his current disabilities were the result of a fall off a pier in Cuba in 1969. 

For historical purposes, in its January 2010 Memorandum decision, the Court found the Board's March 2008 denial of service connection for residuals of head and neck injuries, to include tinnitus, made contradictory findings regarding whether there was an in-service injury to the Veteran's head and neck.  The Court faulted the Board for concentrating on the Veteran's lack of credibility with regard to his alleged in-service activities and indicated that, instead, the Board should have concentrated on the fact that there was an in-service injury to the Veteran's head in August 1969, regardless of the Veteran's reported etiology.  The Court specifically directed that the Board address the question of whether there is a nexus between the Veteran's current head and neck disabilities and the documented in-service injury which occurred in August 1969. 

The Board emphasizes that the Court did not fault the Board's March 2008 determination that the Veteran lacked credibility.  The Board has not received any further evidence to indicate that the Veteran's credibility has been rehabilitated subsequent to the March 2008 decision.

As previously stated, in April 2014 the Veteran was granted service connection for tinnitus.  Furthermore, an appeal for entitlement to service connection for TBI, to include headaches and migraines, is pending before the Board, as discussed below.  Therefore, the Board will consider other possible residuals related to the Veteran's neck stemming from the August 1969 in-service injury.

In August 1969, the Veteran was seen at the medical clinic with a black eye, contusion and hematoma of the right orbital area and an abrasion to the right wrist.  The examiner noted that the veteran had been in a motorcycle accident on August 6, 1969.  It was noted that an x-ray of the Veteran's skull and facial bones was performed.  No x-ray report was associated with the Veteran's service treatment records.  A subsequent entry noted that the Veteran's stitches were removed.  His injuries were noted as healing well with slight edema.  

The first evidence of record demonstrating any medical difficulties related to the Veteran's neck was dated in 1996.  According to the VA outpatient treatment records from 1999, magnetic resonance imaging (MRI) of the Veteran's cervical, thoracic and lumbar spine revealed: multi-level disc degeneration between C2 and C7 (though no evidence of a herniated disc); small herniated disc at T10-11 on the left side, resulting in mild spinal cord compression; and a small herniated disc at L2-3 on the left side with multi-level disc degeneration and mild disc space narrowing. 

In August 2012, following the Court's Memorandum Decision and the September 2010 Board remand, the Veteran was afforded a VA examination where a diagnosis of the cervical spondylosis at C4-5, C5-6, and C6-7 was confirmed.  The Veteran reported to the VA examiner that he injured his head while he was pushed off a pier while stationed in Cuba in 1969.  He did not affirm any other pre- or post-service accidents or injuries.  The VA examiner determined the Veteran's degenerative disc disease of the cervical spine was not caused by or a result of the military service primarily because the Veteran's history of injury in Cuba was inconsistent.

As stated above, the Court instructed the Board to address the question of whether there is a nexus between any current disabilities and the documented in-service injury which occurred in August 1969.  The August 2012 VA examination opinion fails to do so.  Therefore, the Board finds this opinion inadequate.

Subsequently, the Veteran underwent a VA TBI examination in June 2013 where the VA examiner opined that the Veteran's cervical condition was not related to the Veteran's active duty military service, including the August 1969 in-service injury.  However, the Board finds this opinion inadequate as the VA examiner is a psychiatrist and does not have the expertise to render an opinion regarding the etiology of the Veteran's neck disability.

Given these deficiencies, the Board finds a new VA examination and etiological opinion are necessary.
 
Entitlement to service connection for TBI, to include headaches and migraines

The Veteran has claimed entitlement to service connection for TBI, to include headaches and migraines.  He has alleged that the headaches were the result of a motorcycle accident which occurred on August 6, 1969.  The service treatment records document that the Veteran was involved in a motorcycle accident in August 1969 (although at times he has denied this and alleged that he was actually beaten up but didn't want to report the perpetrator and at other times he has completely denied any motorcycle accident).  There is evidence of record documenting current complaints of headaches.  The Board found that a VA examination was required to determine if there was such a link.

Pursuant to the September 2010 Board remand, the Veteran was afforded a VA examination for his claim for residuals of a head and neck injury, to include tinnitus; and headaches, to include migraines, in August 2012.  The VA examiner determined the degenerative disc disease of the cervical spine "[was] not caused by or a result of military service."

The Board finds, however, that the August 2012 examination is inadequate.  Contrary to the service treatment records, the examiner was erroneous in stating there was no evidence of complaints of headaches during his military service.  Furthermore, although the VA examiner who conducted the August 2012 VA examination provided an etiological opinion between military service and his current condition, the Veteran's lay statements regarding his history of symptoms stemming from his military duties, were not addressed.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of a head injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on veteran's report of in-service injury and relied on lack of evidence in service treatment records to provide negative opinion).  

The Board also notes that the Veteran was afforded a VA TBI examination in August 2012 where the VA examiner confirmed a diagnosis of TBI.  A CT scan taken in August 2012 indicated an old head injury and the impressions were mild cerebellar, bifrontal and bitemporal cerebral cortical volume loss, and focal encephalomalacia in the left frontal cortex near the vortex.  No etiological opinion was offered. 

However, in June 2013 the Veteran was afforded another VA TBI examination, following which the VA examiner determined there was no medical evidence that he sustained a TBI during military service and as he did not meet the diagnostic criteria for TBI.  Therefore, the VA examiner concluded there was no evidence the Veteran's headaches were related to service.  

The Board, however, finds this VA opinion is inadequate as it failed to address and discuss the August 2012 VA TBI examination findings that there was evidence of an old head injury from the CT scans.  

Furthermore, the Board notes that an October 1996 VA treatment record indicates the Veteran's daily headaches were suspected to be secondary to muscle contraction.  

Thus, on remand the June 2013 VA examiner should provide an addendum to her opinion addressing the findings of the August 2012 TBI examination and the October 1996 VA treatment record.

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure; peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure; peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.

The issues of service connection for diabetes mellitus, type II; peripheral neuropathy of the bilateral upper extremities; peripheral neuropathy of the bilateral lower extremities, all to include as due to herbicide exposure, were remanded in September 2010 in order to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  This statement of the case was issued in February 2011.  The Veteran's substantive appeal was received in April 2011. 

The September 2011 SOC determined the evidence of record provided no conclusive proof of in-country service in Vietnam.  As such, there was no evidence of exposure to herbicides in service.  The SOC also determined the evidence of record did not show the Veteran had a current disability of diabetes mellitus, type II.

However, medical evidence received subsequent to the issuance of the September 2011 SOC indicates the Veteran has a diagnosis of diabetes.  Specifically, a medical report, dated March 2011, by Dr. S.B., indicated a discharge diagnosis of diabetes, among others.

The Board notes the Veteran has not been afforded a VA examination specifically for his diabetes and the peripheral neuropathy of his bilateral lower and upper extremities.  

Given the evidence of record of a possible diagnosis of diabetes, the Veteran should undergo a VA examination to clarify the diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

In addition, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). Therefore, although there is no evidence of record that supports the Veteran's claim that he had in-country service in Vietnam and was exposed to herbicides, there is no etiological opinion whether the Veteran's claimed diabetes is related to his military service on a direct basis.  As such, given the evidence of a possible diagnosis of diabetes, and the lack of an etiological opinion of direct service connection, the Veteran should be afforded a VA examination for his claim of entitlement to service connection for diabetes mellitus, type II.

As the claim for service connection for peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities on a secondary basis is intertwined with the claim for entitlement to service connection for diabetes mellitus, type II, the Board must also remand these issues.  

Entitlement to service connection for PTSD

In September 2010, the Board referred the issue of entitlement to service connection for PTSD, claimed as due to a personal assault, to the AOJ as it was raised by the record, but had not been adjudicated. 

Subsequently, in January 2012, service connection for PTSD was denied.  The Veteran timely appealed.  

The Veteran's representative argued in the October 2014 letter that the Veteran was not afforded a VA examination and the Board finds one is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination by an appropriately qualified medical professional to determine whether the Veteran currently experiences any residuals of a neck injury, to include any cervical spine disorder, which is etiologically linked to his active duty service, specifically, the August 1969 in-service injury. 

The claims file, to include a copy of this remand, must be made available to the examiner in connection with completion of the examination report for review of pertinent documents therein.  

After reviewing the record, the VA examiner is asked to opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran currently has a neck disorder which is etiologically linked to his active duty service, specifically, the August 1969 in-service injury.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner is asked to discuss the evidence of pre and post service accidents and injuries reflected in the claims file.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. The claims file should be returned to the examiner who conducted the June 2013 VA TBI examination and in an addendum, the VA examiner should state whether it is at least as likely as not that any claimed TBI, to include headaches and migraines, diagnosed is related to the Veteran's period of service.

The examiner is asked to specifically address the findings and opinions from the August 2012 VA TBI examination and discuss any reasoning contrary to the findings and opinions in the new addendum.  In addition, any VA and private treatment records (namely, the October 1996 VA treatment record) regarding the Veteran's possible TBI, to include headaches and migraines, should also be reviewed and discussed in the addendum opinion. 

If the VA examiner who conducted the June 2013 VA examination is not available, the Veteran should be afforded a VA examination by an appropriately qualified examiner with training and expertise in TBI, to assess the Veteran's asserted residuals of a TBI, claimed as headaches and migraines. 

The VA examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current residuals of TBI are etiologically related to any incidents of the Veteran's period of active service.  In all conclusions, it is essential that the VA examiner providing an opinion also give a complete explanation and discussion supporting that opinion. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The entire claims file along with copies of/access to any relevant virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies for the Traumatic Brain Injury Examination, including relevant MRI, MRA, x-ray, neuropsychological, and neurobehavioral testing should be accomplished (with all results made available prior to the completion of the examination report), and all clinical findings should be reported in detail. 

The VA examiner must take a complete medical history of the Veteran, to include any head injuries and associated symptoms.  The VA examiner must also conduct a complete physical examination with objective findings, including testing of the following: motor function; muscle tone; muscle reflex; sensory function; gait/spasticity/cerebellar signs; autonomic nervous system; cranial nerves; cognitive impairment (with screening with appropriate tests, and neuropsychological testing to confirm presence and extent of cognitive impairment); psychiatric manifestations; vision and hearing; skin; endocrine dysfunction; autonomic dysfunction; any other abnormal physical findings; and, assessment of cognitive impairment and other residuals of TBI not otherwise classified. 

When formulating an opinion, the VA examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records.  The examiner is also advised to consider the Veteran's reported history, specifically the asserted head injury from the October 1969 incident during service and its impact on current symptoms.  A complete rationale must be provided for all opinions offered. 

If necessary, the VA examiner should reconcile his/her opinion with the other medical opinions of record, namely the August 2012 VA examination and opinion which determined the Veteran did have a diagnosis of TBI and the August 1996 VA treatment record associating the headaches with muscle contraction.  The rationale for any opinions expressed should be provided. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Schedule the Veteran for an examination by an appropriately qualified medical professional to determine whether the Veteran currently has a diagnosis of diabetes mellitus, type II.  

If a diagnosis of diabetes mellitus, type II, is confirmed, the VA examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during active service or is related to any in-service disease, event, or injury.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The entire claims file (i.e. the paper claims file and any pertinent virtual records must be made available to the examiner designated to examine the Veteran and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence, to include the Veteran's assertions and ultimate diagnosis. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Schedule the Veteran for a VA mental disorders examination in order to determine the nature, extent of severity, and etiology of an acquired psychiatric disorder, to include PTSD, which may be present (under DSM-IV criteria).  

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner is asked to opine whether it is at least as likely as not that the Veteran's behavior during service and any other evidence is consistent with his claim of a personal assault during his active service. 

If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of such assault(s) in service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault as is set forth in 38 C.F.R. § 3.304(f)(5), or determines that the clinical evidence does not support a diagnosis of PTSD, or any other acquired psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not that any diagnosed psychiatric disorder (including PTSD) had its onset in service or is otherwise etiologically related to the Veteran's service.

The claims file, to include any pertinent virtual records, must be made available to and thoroughly reviewed by the examiner.  The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner should address: 1) the Veteran's alleged service stressor/incident; 2) medical treatment and diagnoses; and 3) the lay statements of record.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. Upon completion of the foregoing, review the examination reports to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

6. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If any claim remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

